DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  image acquisition unit and control target area determination unit in claim 11. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the claim limitations image acquisition unit and control target area determination unit in the claims are interpreted to be the image acquisition unit 100 and control target area determination unit 200 respectively (Fig. 1 of instant specification), which may be program modules to communicate with an external system. The program modules may (Pg. 7 of instant specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Publication KR101533319 B1 to Kim (hereinafter "Kim", included in IDS provided by Applicant, citations taken from corresponding U.S. family member 2019/0163284 A1) in view of U.S. Patent Application Publication 2016/0179205 A1 to Katz (hereinafter "Katz").
Regarding Claims 1 and 11, Kim teaches a method and a system for assisting object control using a two-dimensional camera, comprising: an image acquisition unit configured to acquire a two-dimensional image of a user's body from a two-dimensional camera (Figs. 1, 10; Para. 56-72 of Kim; position calculator 120 produces coordinate data indicating the position of a user's body, i.e., first coordinates (eye) and second coordinates (finger and pointer) using an image received from the image obtaining unit 110. The produced coordinate data is two dimensional (2D) or three-dimensional (3D) coordinate data and indicates coordinate data at a position viewed from a camera lens of the image obtaining unit 110… matching identifier 130 is used to identify whether the position of the user's body portion, e.g., a finger, identified based on the coordinate data produced by the position calculator 120 with respect to the camera lens 30, matches a valid area with respect to the user's eye (S20). The matching may include when the user's eye 10 is in line with the user's hand 20 or when the user's hand 20 is positioned adjacent to the user's eye 20 as shown in FIGS. 2a and 2b… the valid area for the position of the user's hand 20 may be varied depending on the user's control intention. FIG. 3a is a view illustrating an image captured by the image obtaining unit 110 when the matching is attained, and FIG. 3b is a view taken at the user's view when the user selects a camera lens); and a control target area determination unit configured to determine a control target area with reference to a candidate target area specified on the basis of two-dimensional relative coordinate points respectively corresponding to a first body part and a second body part of the user in the two-dimensional image (Figs. 1, 10; Para. 56-86 of Kim; virtual touch setting unit 140 includes a gesture detector 142 that, when the matching is identified by the matching identifier 130, detects a variation in the coordinate data of the eye and finger obtained from the image obtaining unit 110 and detects a motion (gesture) of the user's finger, an electronic device detector 141 that performs comparison with electronic device information previously stored in an electronic device information database (DB) 145 based on the gesture detected by the gesture detector 142 to detect a corresponding electronic device, an electronic device setting unit 143 that sets a control signal according to control of an operation of the electronic device detected based on the gesture detected by the gesture detector 142, and a virtual touch processor 144 that generates a command code for controlling the operation of a corresponding electronic device 200 based on the control signal set by the electronic device setting unit 143… operation of an electronic device may be easily remote-controlled using a virtual touch through the motion (gesture) of the user's finger tip based on 2D or 3D coordinate data in the position where the user's finger is viewed from the camera lens of the image obtaining unit 110 with respect to the extension line of the camera lens 30, eye 10, and finger 20).
Kim does not explicitly disclose that the candidate target area and the control target area are determined on a reference surface established with respect to the two-dimensional camera.
However, Katz teaches disclose that candidate target area and control target area are determined on a reference surface established with respect to a two-dimensional camera (Figs. 1, 9-10; Para. 103-111 of Katz; During step 901, the image sensor 8 may capture images of the user 16 attempting to interact with graphical elements displayed on the display 6. The method may include step 903, identifying the user's eye 22 and the pointing element in the at least one image… position values can be x- and y-coordinates of the tip of the pointing element in the viewing plane captured by the image sensor 8… method may include a step 909, selecting a predefined number of position data components and identifying their respective candidate planes on the display 6... each position value in the sequence of position values (represented by, for example, x- and y-coordinates on the viewing plane) may be associated with a respective viewing ray 24 connecting the user's eye 22, through the pointing element located at a position indicated by the respective position value, and intersecting the display 6).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include disclose that the candidate target area and the control target area are determined on a reference surface established with respect to the two-dimensional camera using the teachings of Katz in order to modify the system and method taught Kim. The motivation to combine these analogous arts would have been to improve upon techniques for detecting and inputting touch-free gestures (Para. 3 of Katz).

Regarding Claim 2, the combination of Kim and Katz teaches that the two-dimensional relative coordinate points are specified in a relative coordinate system associated with the two-dimensional camera (Figs. 1, 10; Para. 56-72 of Kim; position calculator 120 produces coordinate data indicating the position of a user's body, i.e., first coordinates (eye) and second coordinates (finger and pointer) using an image received from the image obtaining unit 110. The produced coordinate data is two dimensional (2D) or three-dimensional (3D) coordinate data and indicates coordinate data at a position viewed from a camera lens of the image obtaining unit 110).

Claim 3, the combination of Kim and Katz teaches that in the determining step, the candidate target area is specified by a virtual point and a point where the two-dimensional camera is positioned on the reference surface, and wherein a positional relationship between the virtual point and the point where the two- dimensional camera is positioned on the reference surface is specified by a positional relationship between the two-dimensional relative coordinate points respectively corresponding to the first and second body parts in the two-dimensional image (Figs. 9-10; Para. 103-111 of Katz; During step 901, the image sensor 8 may capture images of the user 16 attempting to interact with graphical elements displayed on the display 6. The method may include step 903, identifying the user's eye 22 and the pointing element in the at least one image… position values can be x- and y-coordinates of the tip of the pointing element in the viewing plane captured by the image sensor 8… method may include a step 909, selecting a predefined number of position data components and identifying their respective candidate planes on the display 6... each position value in the sequence of position values (represented by, for example, x- and y-coordinates on the viewing plane) may be associated with a respective viewing ray 24 connecting the user's eye 22, through the pointing element located at a position indicated by the respective position value, and intersecting the display 6… During step 909, the respective candidate planes may be associated with the selected position values identified on the display 6. The method may include a step 911, identifying an overlapping region between all of the candidate planes as the selected area on the display 6. During step 911, the overlapping region between the candidate planes may be identified and designated as the selected viewing plane, thereby reducing the size of the candidate plane and identifying a smaller area on the display 6 as the point toward which the user 16 is pointing).

Regarding Claim 4, the combination of Kim and Katz teaches that in the determining step, an area within the candidate target area that is judged to be associated with a gesture of the user is determined as the control target area (Fig. 17; Para. 37-38 of Katz; processing unit 12 may be configured to present display information, such as an icon 20 on the display 6 towards which the user 16 may point the fingertip 14. The processing unit 12 may be further configured to indicate an output 18 (indicator 18) on the display 6 corresponding to the location pointed at by the user 16… as shown in FIG. 17, the user 16 may intend to point at the display information (icon 20) on the display 6. In this example, the processing unit 12 may determine that the user 16 is actually pointing at a gesturing location 19. However, the processing unit 12 may determine an offset O associated with the difference between the display information and the gesturing location 19. By using in part, information relating to the offset O, the processing unit 12 may send an output (e.g., indicator 18) to a destination of the display 6 reflective of the user's intent).

Regarding Claim 5, the combination of Kim and Katz teaches that the gesture includes a gesture of the user moving the first body part or the second body part (Fig. 1; Para. 60 of Kim; virtual touch setting unit 140 includes a gesture detector 142 that, when the matching is identified by the matching identifier 130, detects a variation in the coordinate data of the eye and finger obtained from the image obtaining unit 110 and detects a motion (gesture) of the user's finger, an electronic device detector 141 that performs comparison with electronic device information previously stored in an electronic device information database (DB) 145 based on the gesture detected by the gesture detector 142 to detect a corresponding electronic device, an electronic device setting unit 143 that sets a control signal according to control of an operation of the electronic device detected based on the gesture detected by the gesture detector 142, and a virtual touch processor 144 that generates a command code for controlling the operation of a corresponding electronic device 200 based on the control signal set by the electronic device setting unit 143).

Regarding Claim 6, the combination of Kim and Katz teaches that the determining step comprises the steps of: providing guide information for assisting the user to identify the candidate target area; and determining an area judged to be associated with the user's gesture recognized after the guide information is provided as the control target area (Fig. 17; Para. 37-38 of Katz; processing unit 12 may be configured to present display information, such as an icon 20 on the display 6 towards which the user 16 may point the fingertip 14. The processing unit 12 may be further configured to indicate an output 18 (indicator 18) on the display 6 corresponding to the location pointed at by the user 16… as shown in FIG. 17, the user 16 may intend to point at the display information (icon 20) on the display 6. In this example, the processing unit 12 may determine that the user 16 is actually pointing at a gesturing location 19. However, the processing unit 12 may determine an offset O associated with the difference between the display information and the gesturing location 19. By using in part, information relating to the offset O, the processing unit 12 may send an output (e.g., indicator 18) to a destination of the display 6 reflective of the user's intent).

Regarding Claim 7, the combination of Kim and Katz teaches that in the acquiring step, a first two-dimensional image of the user's body is acquired from a first two-dimensional camera, and a second two-dimensional image of the user's body is acquired from a second two-dimensional camera (Fig. 1; Para. 32 of Katz; system 2 may also include (or receive information from) an image sensor 8 positioned adjacent to the device 4 and configured to obtain images of a three-dimensional (3-D) viewing space bounded by the broken lines 10. The image sensor 8 may include any image acquisition device including, for example, one or more of a camera, a light sensor, an infrared (IR) sensor, an ultrasonic sensor, a proximity sensor, a CMOS image sensor, a shortwave infrared (SWIR) image sensor, or a reflectivity sensor, a CCD image sensor, a reflectivity sensor, a depth video system comprising a 3-D image sensor or two or more two-dimensional (2-D) stereoscopic image sensors, and any other device that is capable of sensing visual characteristics of an environment), wherein in the determining step, the control target area is determined with reference to a first candidate target area specified on the basis of two-dimensional relative coordinate points respectively corresponding to the first and second body parts of the user in the first two- dimensional image, and a second candidate target area specified on the basis of two-dimensional relative coordinate points respectively corresponding to the first and second body parts of the user in the second two-dimensional image (Figs. 9-10; Para. 103-111 of Katz; During step 901, the image sensor 8 may capture images of the user 16 attempting to interact with graphical elements displayed on the display 6. The method may include step 903, identifying the user's eye 22 and the pointing element in the at least one image… method may include a step 909, selecting a predefined number of position data components and identifying their respective candidate planes on the display 6. During step 909, the respective candidate planes may be associated with the selected position values identified on the display 6. The method may include a step 911, identifying an overlapping region between all of the candidate planes as the selected area on the display 6. During step 911, the overlapping region between the candidate planes may be identified and designated as the selected viewing plane, thereby reducing the size of the candidate plane and identifying a smaller area on the display 6 as the point toward which the user 16 is pointing), and wherein the first candidate target area, the second candidate target area, and the control target area are determined on a reference surface established with respect to the first and second two-dimensional cameras (Figs. 9-10; Para. 103-111 of Katz; During step 901, the image sensor 8 may capture images of the user 16 attempting to interact with graphical elements displayed on the display 6. The method may include step 903, identifying the user's eye 22 and the pointing element in the at least one image… method may include a step 909, selecting a predefined number of position data components and identifying their respective candidate planes on the display 6. During step 909, the respective candidate planes may be associated with the selected position values identified on the display 6. The method may include a step 911, identifying an overlapping region between all of the candidate planes as the selected area on the display 6. During step 911, the overlapping region between the candidate planes may be identified and designated as the selected viewing plane, thereby reducing the size of the candidate plane and identifying a smaller area on the display 6 as the point toward which the user 16 is pointing
Figs. 12-15; Para. 120-134 of Katz; Based on the location of each of the two candidate planes with respect to the location of the icon, the processing unit 12 can be configured to determine which of the two eyes is more dominant and may determine the offset O associated with the gesturing location 19. The system 2 may use that eye, or "the virtual eye" while determining additional gesturing locations. The processing unit 12 may be configured to indicate through information pertaining to the offset O, which eye is more dominant. Furthermore, the processing unit may be configured to indicate a degree of dominance between the left and right eyes, which may be based on, for example, a percentage of overlap of the candidate planes L and R with the calibration icon CI and/or relative position of the "virtual eye" with respect to the user's eyes, i.e., a ratio of the distance between a "virtual eye" Ve and one of the left and right eyes of the user with respect to the total distance between the left and right eyes of the user… shown in FIG. 13, the segment A may extend from the point closest to the calibration icon CI to the gesturing location 19 determined by calculating a line of sight "starting" from the left eye of the user 16, toward the pointing element (e.g., fingertip 14) and intersecting with the display 6… Processing unit 12 may be configured to use the corresponding point Ve as the point of intersection with the face of the user 16 when identifying viewing rays).

Regarding Claim 8, the combination of Kim and Katz teaches that in the determining step, an area common to the first candidate target area and the second candidate target area is (Figs. 9-10; Para. 103-111 of Katz; During step 901, the image sensor 8 may capture images of the user 16 attempting to interact with graphical elements displayed on the display 6. The method may include step 903, identifying the user's eye 22 and the pointing element in the at least one image… method may include a step 909, selecting a predefined number of position data components and identifying their respective candidate planes on the display 6. During step 909, the respective candidate planes may be associated with the selected position values identified on the display 6. The method may include a step 911, identifying an overlapping region between all of the candidate planes as the selected area on the display 6. During step 911, the overlapping region between the candidate planes may be identified and designated as the selected viewing plane, thereby reducing the size of the candidate plane and identifying a smaller area on the display 6 as the point toward which the user 16 is pointing).

Regarding Claim 9, the combination of Kim and Katz teaches that in the determining step, an object included in the control target area is determined as an object to be controlled by the user (Claim 1; Para. 33, 83 of Kim; step (d2) includes setting the second coordinates (finger or pointer) of the user moving in at least one direction of up, down, left, and right with respect to the extension line of the camera lens, the first coordinates (eye), and the second coordinates (finger or pointer) as a control signal indicating selection or control of a particular icon displayed on a display unit).

Claim 10, the combination of Kim and Katz teaches a non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of Claim 1 (Figs. 2A-2B; Para. 34-35 of Katz; processing unit 12 of FIG. 2A may include, among other things, a processor 15 and memory 13 that may be used for storing images obtained by the image sensor 8. The processing unit 12 and/or the processor 15 may be configured to execute one or more instructions that reside in the processor 15 and/or the memory 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622